DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/30/2022, in which claims 1, 9, 13, 14, 18, 20 were amended, claims 3, 5, 11, 12, 19 were cancelled, claim 25 was added, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for the claimed term “non-zero second concentration” of claim 1 and “positive second concentration” of claim 9.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the first gate spacer mirroring the second gate spacer, wherein the first gate spacer has a first width profile from an upper extent of the first gate spacer to a lower extent of the first gate spacer which is narrower than a corresponding second width profile of the second gate spacer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18, 20-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, claim 13 recites the limitation “the second gate spacer” in line 5. It is unclear the limitation refers to which second gate spacer: second gate spacer of the first gate structure or second gate spacer of the second gate structure. 
	For the purpose of this Action, the above limitation of claim 13 will be interpreted and examined as -- the second gate spacer of the first gate structure—

	Regarding claim 14, claim 14 recites the limitation “the first gate spacer mirroring the second gate spacer, wherein the first gate spacer has a first width profile from an upper extent of the first gate spacer to a lower extent of the first gate spacer which is narrower than a corresponding second width profile of the second gate spacer.” It is confusing because the term “mirroring” indicates that the first and the second gate spacers are reflection of each other. In other words, the first and the second gate spacers are identical in size and are reverse in shape. However, the subsequent limitation requires side and shape of first gate spacer are different from that of the second gate spacer. In addition, Fig. 9 does not show the claimed limitation. Consequently, it is unclear how to form first gate spacer and second gate spacer that satisfy both conditions: mirroring each other and having different size and shape from each other as claimed.
	For the purpose of this Action, the above limitation of claim 14 will be interpreted and examined as --wherein the first gate spacer has a first width profile from an upper extent of the first gate spacer to a lower extent of the first gate spacer which is narrower than a corresponding second width profile of the second gate spacer.--
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 20160233164) in view of Hokazono et al. (US Pat. 7141467), Jacques et al. (“Fluorine enhanced boron diffusion in amorphous silicon”), Seita et al. (US Pat. 5527718).
Regarding claim 1, Choi et al. discloses in Fig. 20 a device comprising: 
a metal-silicide region [140] formed in a semiconductor material [120], the metal-silicide region [120] comprising a first material, the first material comprising a metal; 
a capping layer [150] over the metal-silicide region [140]; and 
a contact plug [160] formed over the capping layer [150].
Choi et al. fails to disclose
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region, the second concentration continuing from the first depth to the lower extent of the metal-silicide region.
Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [16] having a first concentration of the second material [[Fluorine F], a gradient of concentration decreasing from the first concentration to a non zero second concentration at a first depth of the metal silicide [NiSi film 16], the first depth of the metal silicide disposed between an upper extent of the metal silicide [NiSi film 16] and a lower extent of the metal silicide [NiSi film 16].
Jacques et al. discloses in Fig. 3 that fluorine concentration profiles can be adjusted so that a gradient of concentration of fluorine decreasing from a first concentration to a non-zero second concentration at a first depth of a substrate region, the first depth of the substrate region disposed midway between an upper extent of the substrate region and a lower extent of the substrate region, the second concentration continuing from the first depth to the lower extent of the substrate region. Therefore, tuning the process parameters to obtain a desired fluorine concentration profile is within a skill of one skill in the art. In addition, the pending application does not provide any detail description of how to obtain a fluorine concentration profile shown in Fig. 11. Thus, Applicant is invited to submit evidence and persuasive evidence to show that no skill in the art would be able to obtain the claimed fluorine concentration profile as shown in Fig. 11. 
For further providing support, Seita is cited. 
Seita discloses in Fig. 5B 
the metal-silicide region [WSix] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [WSix] having a first concentration of the second material [Fluorine F], a gradient of concentration decreasing from the first concentration to a non-zero second concentration at a first depth (about 100nm) of the metal silicide region [WSix], the first depth (about 100nm) of the metal silicide region [WSix] disposed midway between an upper extent of the metal silicide region [WSiX] and a lower extent of the metal silicide region [WSix], the second concentration continuing from the first depth to the lower extent of the metal-silicide region [WSix].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Seita et al., Jacques et al.  and Hokazono et al. into the method of Choi et al. to include the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region, the second concentration continuing from the first depth to the lower extent of the metal-silicide region. The ordinary artisan would have been motivated to modify Choi et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions; making the silicide layer more stable and increasing its agglomeration; providing suitable concentration distribution of the second material within the silicide layer [columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claim 2, Choi et al. discloses in Fig. 20 and paragraph [0059]
a metal layer [130] between the metal silicide region [140] and the capping layer [150], the metal layer [130] comprising the first material.

Regarding claim 4, Choi et al. discloses in Fig. 20, paragraph [0002], [0004]
wherein the metal-silicide region [140] is formed in a source/drain region of a Fin Field Effect Transistor (FinFET) device.

Claims 1, 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Pub. 20150035086) in view of Hung et al. (US Pub. 20150243663), Loh et al. (“Effective Modulation of Ni Silicide Schottky Barrier Height Using Chlorine Ion Implantation and Segregation”) and Seita et al. (US Pat. 5527718).
Regarding claims 1, 6 and 7, Xie et al. discloses in Fig. 3M, paragraph [0047]-[0048] a device comprising: 
a metal-silicide region, the metal-silicide region comprising a first material, the first material comprising a metal [paragraph [0048], a metal silicide material (not shown) may be formed on the source/drain regions 111 prior to forming the self-aligned contact structure 134]; 
a capping layer [a liner of 134] over the metal-silicide region [paragraph [0048], the self-aligned contact structure 134 may be formed by depositing a liner, e.g., a titanium nitride liner, followed by overfilling the self-aligned contact openings 132 with a conductive material, such as tungsten]; and 
a contact plug [conductive material of 134] formed over the capping layer [a liner of 134][paragraph [0048]];
a gate stack [120], the gate stack [120] interposed between a first gate spacer and a second gate spacer, the first gate spacer adjacent the contact plug [134], wherein the first gate spacer is thinner than the second gate spacer, and wherein the first gate spacer has an outer surface which is more vertical than an outer surface of the second gate spacer [Fig. 3M, paragraph [0037]].
Xie et al. fails to disclose
the metal-silicide region formed in a semiconductor material,
wherein the metal-silicide region is wider than a bottom of the contact plug, extending laterally under the first gate spacer.
Hung et al. discloses in Fig. 1K, 1L a device comprising: 
a metal-silicide region [32 or 34] formed in a semiconductor material, the metal-silicide region [32 or 34] comprising a first material, the first material comprising a metal; 
wherein the metal-silicide region [32 or 34] is wider than a bottom of the contact plug [38], extending laterally under the first gate spacer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hung et al. into the method of Xie et al. to include the metal-silicide region formed in a semiconductor material, wherein the metal-silicide region is wider than a bottom of the contact plug, extending laterally under the first gate spacer. The ordinary artisan would have been motivated to modify Xie et al. in the above manner for the purpose of providing detail description of a metal-silicide region formed for improving the S/D external resistance (Rext) of the device, thereby obtaining good electrical characteristics of the semiconductor device in the application consequently [paragraph [0020], [0066] of Hung et al.].
Xie et al. and Hung et al. fails to disclose  
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a non-zero second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region, the second concentration continuing from the first depth to the lower extent of the metal-silicide region.
Seita discloses in Fig. 5B 
the metal-silicide region [WSix] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [WSix] having a first concentration of the second material [Fluorine F], a gradient of concentration decreasing from the first concentration to a non-zero second concentration at a first depth (about 100nm) of the metal silicide region [WSix], the first depth (about 100nm) of the metal silicide region [WSix] disposed midway between an upper extent of the metal silicide region [WSiX] and a lower extent of the metal silicide region [WSix], the second concentration continuing from the first depth to the lower extent of the metal-silicide region [WSix].
For further support, Loh et al. is cited.
Loh et al. discloses in Fig. 3 and Abstract 
the metal-silicide region [NiSi] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [halogen species such as chlorine], an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a non-zero second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region.
Loh et al. further discloses that concentration profiles of halogen species such as chlorine can be adjusted by tuning the Cl implant dose to modulate the electron SB for silicide. 
Therefore, tuning the process parameters to obtain a desired fluorine/chlorine  concentration profile is within a skill of one skill in the art. In addition, the pending application does not provide any detail description of how to obtain a fluorine concentration profile shown in Fig. 11. Thus, Applicant is invited to submit evidence and persuasive evidence to show that no skill in the art would be able to obtain the claimed fluorine concentration profile as shown in Fig. 11. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Seita et al. and Loh et al. into the method of Xie et al. and Hung et al. to include the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a non-zero second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region, the second concentration continuing from the first depth to the lower extent of the metal-silicide region. The ordinary artisan would have been motivated to modify Xie et al. and Hung et al. in the above manner for the purpose of providing suitable concentration profile of chlorine or fluorine in the silicide layer to achieve desired SBH, to enhance thermal stability with a low sheet resistivity [Abstract of Loh et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claim 4, Hung et al. and Xie et al. discloses 
wherein the metal-silicide region is formed in a source/drain region of a Fin Field Effect Transistor (FinFET) device [Fig. 3M, paragraph [0031], [0034], [0048] of Xie et al., Fig. 1F of Hung et al.].

Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20170194203) in view of Hokazono et al. (US Pat. 7141467), Jacques et al. (“Fluorine enhanced boron diffusion in amorphous silicon”), Seita et al. (US Pat. 5527718).
Regarding claim 1, Hung et al. discloses in Fig. 17, paragraph [0046]-[0047] a device comprising: 
a metal-silicide region [274] formed in a semiconductor material [100], the metal-silicide region [274] comprising a first material, the first material comprising a metal; 
a capping layer [284a] over the metal-silicide region [274]; and 
a contact plug [284b] formed over the capping layer [284a].
Hung et al. fails to disclose 
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region, the second concentration continuing from the first depth to the lower extent of the metal-silicide region.
Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [16] having a first concentration of the second material [[Fluorine F], a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide [NiSi film 16], the first depth of the metal silicide disposed between an upper extent of the metal silicide [NiSi film 16] and a lower extent of the metal silicide [NiSi film 16].
Jacques et al. discloses in Fig. 3 that fluorine concentration profiles can be adjusted so that a gradient of concentration of fluorine decreasing from a first concentration to a non-zero second concentration at a first depth of a substrate region, the first depth of the substrate region disposed midway between an upper extent of the substrate region and a lower extent of the substrate region, the second concentration continuing from the first depth to the lower extent of the substrate region. Therefore, tuning the process parameters to obtain a desired fluorine concentration profile is within a skill of one skill in the art. In addition, the pending application does not provide any detail description of how to obtain a fluorine concentration profile shown in Fig. 11. Thus, Applicant is invited to submit evidence and persuasive evidence to show that no skill in the art would be able to obtain the claimed fluorine concentration profile as shown in Fig. 11. 
For further providing support, Seita is cited. 
Seita discloses in Fig. 5B 
the metal-silicide region [WSix] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [WSix] having a first concentration of the second material [Fluorine F], a gradient of concentration decreasing from the first concentration to a non-zero second concentration at a first depth (about 100nm) of the metal silicide region [WSix], the first depth (about 100nm) of the metal silicide region [WSix] disposed midway between an upper extent of the metal silicide region [WSiX] and a lower extent of the metal silicide region [WSix], the second concentration continuing from the first depth to the lower extent of the metal-silicide region [WSix].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Seita et al., Jacques et al.  and Hokazono et al. into the method of Choi et al. to include the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide region, the first depth of the metal silicide region disposed midway between an upper extent of the metal silicide and a lower extent of the metal silicide region, the second concentration continuing from the first depth to the lower extent of the metal-silicide region. The ordinary artisan would have been motivated to modify Choi et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions; making the silicide layer more stable and increasing its agglomeration; providing suitable concentration distribution of the second material within the silicide layer [columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 4 and 8, Hung et al. discloses in Fig. 17, paragraph [0006]-[0007]
wherein the metal-silicide region [274] is formed in a source/drain region of a Fin Field Effect Transistor (FinFET) device;
wherein a topmost surface of the contact plug [284b] is substantially coplanar with a topmost surface of an adjacent gate stack.

Claims 9, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Pub. 20150035086) in view of Hung et al. (US Pub. 20150243663), Loh et al. (“Effective Modulation of Ni Silicide Schottky Barrier Height Using Chlorine Ion Implantation and Segregation”) and Seita et al. (US Pat. 5527718).
Regarding claims 9, 13 and 24, Xie et al. discloses in Fig. 3M, paragraph [0032], [0037], [0047]-[0048] a device comprising: 
a Fin Field Effect Transistor (FinFET) having a first gate structure [120 left] and a second gate structure [120 right], each of the first and second gate structures [120] comprising a first gate spacer and a second gate spacer, each of the first gate spacers being separated from each of the second gate spacers; 
a source/drain region [111] between the first and second gate structures, the source/drain region comprising a semiconductor material and a metal silicide disposed at an upper surface of the source/drain region [111][paragraph [0048], a metal silicide material (not shown) may be formed on the source/drain regions 111 prior to forming the self-aligned contact structure 134]; and 
a contact [134] comprising: 
sidewalls [sidewalls of a liner of 134] comprising a first metal material which coincide with the first gate spacer of the first gate structure and the second gate spacer of the second gate structure [paragraph [0048], the self-aligned contact structure 134 may be formed by depositing a liner, e.g., a titanium nitride liner, followed by overfilling the self-aligned contact openings 132 with a conductive material, such as tungsten], 
a plug [conductive material of 134] disposed between the sidewalls, the plug [conductive material of 134] comprising a conductive material [paragraph [0048]], and 
a cap layer [liner of 134] disposed between the plug [conductive material of 134] and the metal silicide of the source/drain region [paragraph [0048]];
wherein the first gate spacer of the first gate structure is thinner than the second gate spacer of the first gate structure [120 right], wherein the first gate spacer of the first gate structure [120 right] has an first outer surface facing away from the first gate structure [120 right], the second spacer of the first gate structure [120 right] has a second outer surface facing away from the first gate structure [120 right], the first outer surface being more vertical than the second outer surface 
Xie et al. fails to disclose 
wherein the metal silicide extends under the first gate spacer of the first gate structure and the second gate spacer of the second gate structure.
Hung et al. discloses in Fig. 3A-3C, Fig. 5A-5C 
wherein the metal silicide [32 or 34] extends under the first gate spacer of the first gate structure and the second gate spacer of the second gate structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hung et al. into the method of Xie et al. to include wherein the metal silicide extends under the first gate spacer of the first gate structure and the second gate spacer of the second gate structure. The ordinary artisan would have been motivated to modify Xie et al. in the above manner for the purpose of providing detail description of a metal-silicide region formed for improving the S/D external resistance (Rext) of the device, thereby obtaining good electrical characteristics of the semiconductor device in the application consequently [paragraph [0020], [0066] of Hung et al.].
Xie et al. and Hung et al. fails to disclose
a first material embedded in the semiconductor material in the metal silicide, the first material comprising chlorine or ammonia;
wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide and the contact, wherein a gradient of concentration decreases from the first concentration to a second concentration at a first depth of the metal silicide;
wherein the first depth is at a midway point of the metal silicide, the second concentration continuing from the first depth through a remaining thickness of the metal silicide.
Seita discloses in Fig. 5B 
a first material [fluorine] embedded in the semiconductor material in the metal silicide;
wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide and the contact, wherein a gradient of concentration decreases from the first concentration to a second concentration at a first depth of the metal silicide;
wherein the first depth is at a midway point of the metal silicide, the second concentration continuing from the first depth through a remaining thickness of the metal silicide.
Loh et al. discloses in Fig. 3 and Abstract 
a first material embedded in the semiconductor material in the metal silicide, the first material comprising chlorine or ammonia [chlorine];
wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide and the contact, wherein a gradient of concentration decreases from the first concentration to a positive second concentration at a first depth of the metal silicide; wherein the first depth is at a midway point of the metal silicide.
Loh et al. further discloses that concentration profiles of halogen species such as chlorine can be adjusted by tuning the Cl implant dose to modulate the electron SB for silicide. 
Therefore, tuning the process parameters to obtain a desired fluorine/chlorine  concentration profile is within a skill of one skill in the art. In addition, the pending application does not provide any detail description of how to obtain a fluorine concentration profile shown in Fig. 11. Thus, Applicant is invited to submit evidence and persuasive evidence to show that no skill in the art would be able to obtain the claimed fluorine concentration profile as shown in Fig. 11. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Seita et al. and Loh et al. into the method of Xie et al. and Hung et al. to include a first material embedded in the semiconductor material in the metal silicide, the first material comprising chlorine or ammonia; wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide and the contact, wherein a gradient of concentration decreases from the first concentration to a second concentration at a first depth of the metal silicide; wherein the first depth is at a midway point of the metal silicide, the second concentration continuing from the first depth through a remaining thickness of the metal silicide. The ordinary artisan would have been motivated to modify Xie et al. and Hung et al. in the above manner for the purpose of providing suitable concentration profile of chlorine or fluorine in the silicide layer to achieve desired SBH, to enhance thermal stability with a low sheet resistivity [Abstract of Loh et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Pub. 20150035086) in view of Hung et al. (US Pub. 20150243663), Loh et al. (“Effective Modulation of Ni Silicide Schottky Barrier Height Using Chlorine Ion Implantation and Segregation”) and Seita et al. (US Pat. 5527718) as applied to claim 9 above and further in view of Choi et al. (US Pub. 20160233164). 
Regarding claim 10, Xie et al. fails to disclose
wherein the contact further comprises: a metal layer disposed between the cap layer and the metal silicide, the metal layer comprising the first metal material;
wherein the contact further comprises a metal layer, the metal layer interposed between the metal-silicide and the capping layer, the metal layer comprising the metal of the first material.
Choi et al. discloses in Fig. 16, Fig. 20 and paragraph [0059]
wherein the contact further comprises: a metal layer [130] disposed between the cap layer [150] and the metal silicide [140], the metal layer [130] comprising the first metal material;
wherein the contact further comprises a metal layer [130], the metal layer [130] interposed between the metal-silicide [140] and the capping layer [150], the metal layer [130] comprising the metal of the first material.
Choi discloses that the metal layer is optional disposed between the cap layer [150] and the metal silicide [140].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Choi et al. into the method of Xie et al. to include wherein the contact further comprises: a metal layer disposed between the cap layer and the metal silicide, the metal layer comprising the first metal material; wherein the contact further comprises a metal layer, the metal layer interposed between the metal-silicide and the capping layer, the metal layer comprising the metal of the first material. The ordinary artisan would have been motivated to modify Xie et al. in the above manner for the purpose of providing suitable alternative contact structure. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-15, 18, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20150243663) in view of Hokazono et al. (US Pat. 7141467) and Breil et al. (US Pub. 20150364571).
Regarding claims 14 and 15, Hung et al. discloses in Fig.1L, Fig. 3C, Fig. 5C a device comprising: 
a gate stack comprising a first gate spacer and a second gate spacer formed on opposing sides of a gate electrode, the first gate spacer mirroring the second gate spacer, wherein the first gate spacer has a first width profile from an upper extent of the first gate spacer to a lower extent of the first gate spacer which is narrower than a corresponding second width profile of the second gate spacer;
a metal-silicide region [32 or 34] formed in a semiconductor material, the metal-silicide region [32 or 34] comprising a first material, the first material comprising a metal- silicon compound; and 
a contact [36 and 38] formed over the metal-silicide region [32 or 34], the contact plug comprising a metal fill [38];
wherein the contact [36 and 38] further comprises a capping layer [36] surrounding the metal fill [38].

    PNG
    media_image1.png
    509
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    509
    708
    media_image2.png
    Greyscale

Hung et al. fails to disclose 
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal-silicide region having a first concentration of the second material, the first concentration being a peak concentration of the second material, a decreasing concentration gradient extending into the metal-silicide region until partially through a thickness of the metal- silicide region, the decreasing concentration gradient stopping at a second concentration of the second material, the second concentration continuing for a remainder of the thickness of the metal-silicide region, the remainder of the thickness of the metal-silicide region being at least 2 nm; and the contact comprises the second material.
Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [fluorine], an uppermost portion of the metal-silicide region [16] having a first concentration of the second material [fluorine], the first concentration being a peak concentration of the second material [fluorine], a decreasing concentration gradient extending into the metal-silicide region [16].
The contact [24] is adjacent to the metal-silicide region [16] comprising fluorine, thus it appears, if not it is so obvious that at least the contact [24] comprises the second material at its interface with the metal-silicide region [16] due to the mutual diffusion of fluorine. 
Breil et al. discloses in paragraph [0027] that depending on the thickness of the silicide layer, fluorine may disperse entirely through the layer or only partially.
Breil et al. further discloses in Fig. 6-Fig. 7, paragraph [0027]-[0030] 
the metal-silicide region [100 and 152] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], 
an uppermost portion [152] of the metal- silicide region [100 and 152] having a first concentration of the second material [Fluorine F], the first concentration being a peak concentration of the second material [Fluorine F], a decreasing concentration gradient extending into the metal-silicide region [100 and 152] until partially through a thickness of the metal- silicide region [100 and 152], the decreasing concentration gradient stopping at a second concentration of the second material [Fluorine F], the second concentration continuing for a remainder of the thickness of the metal-silicide region, the remainder of the thickness of the metal-silicide region being at least 2 nm [paragraph [0020] discloses the thickness of nickel layer is 5-25nm. Thus, the thickness of silicide layer is 25nm or less. If fluorine is partially introduced into the silicide, then the remainder of the thickness of the metal-silicide region can be 12nm or less]. 
    PNG
    media_image3.png
    392
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    392
    463
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Breil et al. and Hokazono et al. into the method of Hung et al. to include the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal-silicide region having a first concentration of the second material, the first concentration being a peak concentration of the second material, a decreasing concentration gradient extending into the metal-silicide region until partially through a thickness of the metal- silicide region, the decreasing concentration gradient stopping at a second concentration of the second material, the second concentration continuing for a remainder of the thickness of the metal-silicide region, the remainder of the thickness of the metal-silicide region being at least 2 nm; and the contact comprises the second material. The ordinary artisan would have been motivated to modify Hung et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions; making the silicide layer more stable and increasing its agglomeration; providing suitable concentration distribution of the second material within the silicide layer [paragraph [0028], lines 9-11 of Breil et al., columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In addition, the ordinary artisan would have been motivated to modify Breil et al., Hokazono et al. and Hung et al.  to include the claimed range for at least the purpose of optimization and routine experimentation to obtain desired device performance. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 18 and 20, Hung et al. discloses in Fig. 1L, Fig. 3C, Fig. 5C 
wherein a sidewall of the contact [36 and 38] is in contact with the first gate spacer;
wherein the metal-silicide region [32 or 34] extends laterally under the first gate spacer.

    PNG
    media_image5.png
    591
    914
    media_image5.png
    Greyscale


Regarding claim 21, Hung et al. and Hokazono et al. discloses that the capping layer is interfaced with the metal-silicide region. Hokazono et al. discloses the metal silicide region comprises the second material. Thus it appears, if not it is so obvious that at least the capping layer includes the second material at its interface with the metal-silicide region [16] due to the mutual diffusion of fluorine.   

Regarding claim 22, Hung et al. and Hokazono et al. discloses wherein the metal silicide extends under the first gate spacer of the first gate structure by a distance. 
Hung et al. fails to discloses 
the distance between 2.5 nm and 5 nm.
Breil discloses in paragraph [0020] the thickness of nickel layer is 5-25nm. Thus, one skill in the art would have recognize that Breil suggests the thickness of silicide layer is 25nm or less, 5nm or less. 
It would have been obvious to modify Hung et al. to provide the distance between 2.5 nm and 5 nm. The ordinary artisan would have been motivated to modify Hung et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain desired dimension of the metal silicide and thus obtain desired device performance. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 25, Hung discloses in Fig. 1L, Fig. 3C, Fig. 5C 
wherein the gate stack further comprises a third gate spacer and a fourth gate spacer disposed on opposing sides of the gate electrode, the third gate spacer interposed between the first gate spacer and the gate electrode, the fourth gate spacer interposed between the second gate spacer and the gate electrode, wherein the metal-silicide [32 or 34] extends under the first gate spacer and not under the third gate spacer, the third gate spacer and fourth gate spacer having substantially the same width.

    PNG
    media_image2.png
    509
    708
    media_image2.png
    Greyscale


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20150243663) in view of Hokazono et al. (US Pat. 7141467) and Breil et al. (US Pub. 20150364571) as applied to claim 15 above and further in view of Choi et al. (US Pub. 20160233164). 
Regarding claim 16, Hung et al. fails to disclose
wherein the contact further comprises a metal layer, the metal layer interposed between the metal-silicide and the capping layer, the metal layer comprising the metal of the first material.
Choi et al. discloses in Fig. 16, Fig. 20 and paragraph [0059]
wherein the contact further comprises a metal layer [130], the metal layer [130] interposed between the metal-silicide [140] and the capping layer [150], the metal layer [130] comprising the metal of the first material.
Choi discloses that the metal layer is optional disposed between the cap layer [150] and the metal silicide [140].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Choi et al. into the method of Hung et al. to include wherein the contact further comprises a metal layer, the metal layer interposed between the metal-silicide and the capping layer, the metal layer comprising the metal of the first material. The ordinary artisan would have been motivated to modify Hung et al. in the above manner for the purpose of providing suitable alternative contact structure. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 17, Choi et al. discloses that the metal layer is interfaced with the metal-silicide region. Hokazono et al. discloses the metal silicide region comprises the second material. Thus it appears, if not it is so obvious, that at least the metal layer includes the second material at its interface with the metal-silicide region [16] due to the mutual diffusion of fluorine.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20170194203) in view of Hokazono et al. (US Pat. 7141467) and Breil et al. (US Pub. 20150364571) as applied to claim 1 above and further in view of Tsai et al. (US Pub. 20130049219).
Regarding claim 23, Hung et al., Hokazono et al. fails to disclose
wherein the second material is chlorine or ammonia.
Breil discloses in paragraph [0020] that silicide layer is formed by a remote plasma in-situ clean using a remote plasma of ammonia 
Tsai et al. discloses in Fig. 2, Fig. 3, Fig. 4, paragraph [0033], [0036], [0043]
a first material [fluorine, chlorine, nitrogen] embedded in the semiconductor material in the metal silicide [403] disposed at the upper surface of the source/drain region, the first material comprising chlorine or fluorine or combination.
Tsai further discloses the first material comprising nitrogen. However, ammonia is known as a nitrogen source and therefore it would have been obvious to select the first material comprising ammonia based on their suitability for use as a nitrogen source in the method of Tsai et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
  It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsai and Breil et al.  into the method of Hung et al. to include the first material comprising chlorine or ammonia. The ordinary artisan would have been motivated to modify Hung et al. in the above manner for the purpose of providing suitable alternative material of the first material introduced into the silicide region to form an amorphous region to specifically tune the performance of the semiconductor device or to control the morphology of the silicide [paragraph [0033], [0036], [0043] of Tsai et al.].

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-10, 13-24 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822